NOTE: This order is nonprecedential
United States Court of AppeaIs
" for the FederaI Circuit
GERALD D. GOMEZ,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responder,t.
2011-3205
Petition for review of the Merit Systems Protection
Board in case no. NY0752100238-I-1.
0 R D E R
On September 9, 2011, this court dismissed Gomez’s
petition for review for failing to pay the court’s docketing
fee ' On NoVember 17, 2011, this court granted Gomez’s
motion for leave to proceed in forma pauperis.
Upon consideration thereof
IT Is ORDERED THAT:
(1) The court’s September 9, 2011 dismissal order is
vacated, the mandate is reca11ed, and the petition is
reinstated.

GOMEZ V. MSPB
2
(2) Gomez’s informal brief is due within 21 days from
the date of filing of this order.
FoR THE CoURT
N0V 2 3 mm /s/ J an Horba13;
Date J an Horba1y
cc: Gera1d D. Gomez
Jeanne E. Davidson, Esq.
C1erk
8.3. O0|JR`ll': FOR
s2 1 THE FEDERAL GIRCU|T
nov 23 2011
o 1AN HORBALY
GLERK